

EXHIBIT 10.3


Petrolia Energy Corporation
Best Efforts, No Minimum Offering
Private Offering to Accredited Investors of
Series A Convertible 9% Preferred Stock
April 11, 2017
Houston, Texas


The following information is provided to you as an accredited investor who has
indicated an interest in investing in these securities. The Officers and
Directors of Petrolia Energy Corporation (the “Company” or “Petrolia”) are
available to answer questions and provide additional information you may
request.


The Company operates and owns a 100% Working Interest in three (3) oil fields
located across three States: 1) a 660 acre lease in Milam County, Texas (the
Noack Oil Lease); 2) a 4,800 acre lease in Chaves County, New Mexico (Twin Lakes
San Andres Lease or TLSAU); and 3) a 2,600 acre lease in Creek County, Oklahoma
(Slick Unit Dutcher Sands or SUDS). In the past 24 months, Petrolia’s proven oil
reserves have grown from approximately 200,000 barrels of proven 1P oil reserves
to an estimated 4 million barrels of proven 1P oil reserves from these oil
leases combined (ref. 2015 Independent Year-End Reserve Report).


As Petrolia now officially owns a 100% Working Interest in each of the 3 leases,
we are ready to execute a production development plan at the field level for
each lease. Such plans are available for review at Petrolia’s Headquarters upon
request and subject to potential investors entering into customary
non-disclosure and confidentiality agreements. In addition, Management has been
working diligently on another strategic acquisition in California which, if
successfully closed, will allow the Company to operate in California.


Funds from this offering are planned to be used to:


a) The Development Plan for TLSAU requires $500,000 to workover 28 wells and
initiate a waterflood in certain areas of the field. Target production is 150
BOPD upon completion of this phase.


b) The Development Plan for SUDS requires $500,000 to drill 2 vertical infill
wells and workover 26 current wells. Target production is 150 BOPD upon
completion of this phase.


c) The Development Plan for the Noack Oil Lease requires $100,000 to drill 1
vertical infill well and workover the 14 existing wells. Target production upon
completion of this phase is 50 BOPD.


d) Reduce outstanding liabilities and provide working capital. Approximately
$900,000.
1 | Page

--------------------------------------------------------------------------------



PROJECTS
 
USE OF PROCEEDS
 
TLSAU Development Plan (Phase 1)
 
$
500,000.00
 
SUDS Development Plan (Phase II)
 
$
500,000.00
 
Noack Development Plan (Phase I)
 
$
100,000.00
 
Working Capital and Offering fees
 
$
900,000.00
 



While these are the planned use of funds as of the offering date we continue to
evaluate other non-dilutive opportunities to fund some of the drilling
activities shown above. The Company reserves the right to change the allocation
of funds as it deems appropriate based on subsequent events as noted.  We
believe that meeting these goals will better position the Company to generate
revenues and work towards being profitable in 2017.


Stock Offering Terms


Issuer:
Petrolia Energy Corporation., a Texas corporation (the “Company”) having an
address of 710 N Post Oak Road, Suite 512, Houston, Texas 77024.
       
Amount of Financing:
$2,000,000.00 (two million dollars) unless increased by the Company in its
discretion, without notice to prior investors.
       
Proposed Offering:
The Series A Preferred Stock will be sold in a private placement exempt from
registration pursuant to Section 4(a)(2) and/or Rule 506 of the Securities Act
of 1933, as amended (the “Securities Act”), to only ‘accredited investors’ as
such term is defined in the Securities Act.
       
Type of Securities:
 
Shares of Series A Convertible Preferred Stock (the “Series A Preferred Stock”),
initially convertible into shares of common stock of the Company (“Common
Stock”) on a 71.428571-for-one basis (i.e., the equivalent number of shares as
would be due, based on the Original Purchase Price, if converted into common
stock based on the market value of the Company’s common stock on April 11, 2017,
which trading value was $0.14 per share).
       
Price Per Share:
$10.00 (ten dollars) (the “Original Purchase Price”).

 
Resulting Capitalization:
Existing Outstanding Common Stock
Warrant Pool
Series A Preferred Stock (after conversion)
--------------------------------------------------------
Total Fully Diluted Common Stock Post-Offering
   
79,034,505
17,035,527
14,285,714
--------------
110,355,746
     
71.6%
15.4%
13.0%
--------
100.0
%
     
Eligible Investors:
Accredited investors located in New York, Texas, California and Oklahoma.
 

 
2 | Page

--------------------------------------------------------------------------------


 
Dividends:
 
The holders of Series A Preferred Stock shall be entitled to receive
non-cumulative dividends in preference to any dividend paid on the Common Stock
at the rate of 9% of the Series A Preferred Stock Original Purchase Price per
annum, paid in cash on a semi-annual basis. The Series A Preferred Stock will
also participate pro-rata, on an as-converted basis, in cash dividends paid on
the Common Stock.
   
Liquidation Preference:
In the event of any liquidation, dissolution or winding up of the Company, the
holders of the Series A Preferred Stock shall be entitled to receive, in
preference to the holders of Common Stock, an amount equal to the Original
Purchase Price, together with any declared but unpaid dividends.
 
The remaining assets will be distributed ratably among the holders of Common
Stock.
   
Optional Conversion:
The holders of the Series A Preferred Stock shall have the right to convert the
Series A Preferred Stock and accrued dividends thereon, at the option of the
holder, at any time, into shares of Common Stock of the Company.
   
Automatic Conversion:
The Series A Preferred Stock and all accrued and unpaid dividends thereon shall
be automatically converted into Common Stock, at the then applicable conversion
price, upon the earliest to occur of (i) the holders of a majority of the Series
A Preferred Stock then outstanding consenting to such conversion; (ii) the
closing of a registered public offering of the Company’s Common Stock, but only
if the price per share is at least $0.30 (subject to anti-dilution,
recapitalization, and reorganization adjustments) and the gross proceeds of the
offering to the Company equal or exceed $10 million (a “Qualified Public
Offering”); (iii) the five year anniversary of the closing date; or (iv) the
average closing price per share of the Company’s Common Stock as reported on a
national securities exchange, NASDAQ, the OTCQX, the OTCQB, the OTCQX or the OTC
Pink market, equals or exceeds $0.28 per share (as adjusted for any
recapitalizations) during any period of thirty (30) consecutive trading days.
   
Anti-Dilution Protection:
The conversion price of the Series A Preferred Stock will be subject to
proportional adjustment for stock splits, stock dividends, recapitalizations,
and the like.
   
Voting Rights:
The Series A Preferred Stock will vote together with the Common Stock and not as
a separate class except as specifically provided herein under “Protective
Provisions” or as otherwise required by law. Each share of Series A Preferred
Stock shall have a number of votes equal to the number of shares of Common Stock
then issuable upon the conversion of such share of Series A Preferred Stock,
subject to the Beneficial Ownership Limitation described below.

 
3 | Page

--------------------------------------------------------------------------------

 
Protective Provisions:
As long as at least 20% of the original shares of the Series A Preferred Stock
issued remain outstanding, consent of the holders of a majority of the Series A
Preferred Stock then outstanding shall be required for any action which (i)
increases or decreases the authorized number of shares of Series A Preferred
Stock; or (ii) creates (by reclassification or otherwise) any new series or
shares of capital stock having rights, preferences, or privileges senior to or
on a parity with the Series A Preferred Stock.
   
Piggyback Registration Rights:
The Company covenants and agrees that if, at any time prior to the Registration
Rights Expiration Date (defined below), it proposes to file a registration
statement with respect to any class of equity or equity-related securities
(other than in connection with an offering to the Company’s employees or in
connection with an acquisition, merger or similar transaction) under the
Securities Act in a primary registration on behalf of the Company and/or in a
secondary registration on behalf of holders of such securities, and the
registration form to be used may be used for the issuance or resale of the
shares of common stock issuable upon conversion of the Series A Preferred Stock
(collectively, the “Registrable Securities”), the Company will either include
the Registrable Securities in such registration statement or give prompt written
notice to the holders of its intention to file such registration statement and
will offer to include in such registration statement, such number of Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within twenty (20) days after the giving of notice by the
Company (the “Piggyback Registration Rights”). The holders shall also be
required to provide the Company customary and reasonable representations and
confirmations regarding the Registrable Securities held by the holders,
information relating to the beneficial ownership of other securities of the
Company held by such holders, information regarding the persons with voting and
dispositive control over the holder and such other information as the Company or
its legal counsel may reasonably request. The Company shall not be required to
include Registrable Securities in a registration statement relating solely to an
offering by the Company of securities for its own account if the managing
underwriter or placement agent shall have advised the Company in writing that
the inclusion of such securities will have a material adverse effect upon the
ability of the Company to sell securities for its own account, and provided
further that the holders are not treated less favorably than others seeking to
have their securities included in such registration statement. Notwithstanding
the obligations set forth above, if any Securities and Exchange Commission
guidance sets forth a limitation on the number of securities permitted to be
registered on a particular registration statement as a secondary offering, the
number of Registrable Securities to be registered on such registration statement
will be reduced pro rata between the holders (or other parties) whose securities
are included in such registration statement. The “Registration Rights Expiration
Date” is the earlier of (a) two years from the closing date; and (b) the date
that the investors are eligible to sell the Registrable Securities under Rule
144.

 
4 | Page

--------------------------------------------------------------------------------

 
Ownership Limitation:
The Series A Preferred Stock will contain a blocker prohibiting the conversion
of the Series A Preferred Stock into Common Stock of the Company, if upon such
conversion/exercise the holder thereof would beneficially own more than 4.99% of
the Company’s then outstanding Common Stock, provided such limitation shall not
apply in the event of an automatic conversion of the Series A Preferred Stock
(the “Beneficial Ownership Limitation”). The Beneficial Ownership Limitation
shall also limit the voting rights of any holders of the Series A Preferred
Stock. The Beneficial Ownership Limitation may be waived by any holder with 61
days prior written notice to the Company.
   
Recapitalizations:
If at any time while the Series A Preferred Stock is outstanding, there shall
occur any capital reorganization, recapitalization, reclassification, share
exchange, restructuring, consolidation, combination or merger (subject to
certain standard exceptions) involving the Company in which the Common Stock
(but not the Series A Preferred Stock) is converted into or exchanged for shares
of stock or other securities or property (including cash) of the Company or
otherwise, a provision shall be made so that each Series A Preferred Stock
holder will be entitled to receive upon conversion of the shares of Series A
Preferred Stock held by such holder the kind and number of shares of stock or
other securities or property (including cash or any combination thereof) of the
Company or otherwise, to which a holder holding the number of shares of Common
Stock into which the shares of Series A Preferred Stock held by such Series A
Preferred Stock holder are convertible immediately prior to such reorganization,
recapitalization, reclassification, consolidation or merger would have been
entitled upon such event.
   
Expenses:
Irrespective of whether any closing or sale is effected, the Company and the
investors shall each bear their own legal and other expenses with respect to the
transaction.
   
Other Provisions:
The purchase agreement/subscription agreement shall include standard and
customary representations and warranties of the Company and the investors, and
the other agreements prepared to implement this financing shall contain other
standard and customary provisions.
 
The Company reserves the right to terminate the offering at any time and to pay
investment banking fees and other appropriate finder’s fees.
 
The Company reserves the right to issue additional Preferred stock to redeem
existing indebtedness.

5 | Page

--------------------------------------------------------------------------------

Risk factors


The Company has filed various reports with the Securities and Exchange
Commission that are available online at www.sec.gov for any potential investor
to read that discloses substantial risk factors involved with the Company and
any security it may issue.


All potential investors are encouraged to read the reports and risk factors and
ask any questions that may arise.


Operating plan


As disclosed in the Report described above, the Company owns and operates three
fields in Texas, Oklahoma, and New Mexico. These fields encompass 8,060 acres
and have 190 existing drilled wells (both producing wells and disposal wells) in
place with all necessary infrastructure including gathering lines and holding
tanks. The development plan for all 3 oil leases is to drill new wells and
workover the old wells with the combination of new production technology
available at low cost with sustained production above 500 BOPD which the Company
believes will be sufficient for the Company to be self-sustaining moving
forward. As disclosed, the Company plans on using some of the proceeds of this
offering to acquire a 65% working interest in the Midway-Sunset leases in Kern
County, California. This is a strategic area and Petrolia’s management is
experienced in operating in this area with 13 years of successful operating
history.


The Company plans on up-listing its shares of common stock which are currently
being traded on the OTCQB market to the OTCQX market during the second quarter
of 2017, provided that the Company meets the requirements to up list. With a
firm footing established, the Company intends to raise additional capital
through future offerings and financings, to take advantage of the current low
entry point in the market. By avoiding the pitfalls of overleveraging and
utilizing the skills evidenced by the management team, led by Zel C. Khan, the
Company believes it can successfully build significant shareholder value. The
management team has prepared financial forecasts relating to the three fields
currently being operated and the field being acquired. These forecasts are
available for inspection as are all the geological reports and related
information upon execution of a confidentiality agreement.




(Remainder of page intentionally left blank)
6 | Page

--------------------------------------------------------------------------------



The undersigned investor hereby acknowledges that he has read this document and
understands the risks associated with any investment in this offering.
Signature  Date______________________________


This summary is not an offer to sell or a solicitation of any offer to buy any
securities of the Company, including, but not limited to, the Series A Preferred
Stock, nor shall there be any sale of securities in any state or jurisdiction in
which such solicitation or sale would be unlawful prior to registration or
qualification of the securities under the laws of any such state or
jurisdiction.


This document is intended solely as a basis for further discussion and is not
intended to be and does not constitute a legally binding obligation. No legally
binding obligations will be created, implied, or inferred until a document in
final form is executed and delivered by all parties. Without limiting the
generality of the foregoing, it is the parties intent that, until that event, no
agreement shall exist among them and there shall be no obligations whatsoever
based on such things as parol evidence, extended negotiations, “handshakes,”
oral understandings, or courses of conduct (including reliance and changes of
position).


The foregoing disclosures, as well as information obtained from the Company
during the investor’s due diligence investigation, contain various
forward-looking statements that are based on our beliefs and assumptions made by
and information currently available to us. Any statement that does not contain a
historical fact may be deemed to be a forward-looking statement. The words
“intend,” “predict,” “potential,” “continue,” “believe,” “expect,” “anticipate,”
“estimate,” the negative of such terms, and similar expressions are intended to
identify forward-looking statements, although not all forward-looking statements
contain such words. Such statements may include statements regarding, and are
subject to, certain risks, uncertainties, and assumptions that could cause
actual results to differ materially from projections or estimates. Should one or
more of these risks or uncertainties materialize, or should underlying
assumptions prove incorrect, actual results may vary materially from those
anticipated, estimated, or projected. Investors should not place undue reliance
on forward-looking statements, all of which speak only as of the date made. We
undertake no obligation to update or correct forward-looking statements, except
as otherwise provided by law.




7 | Page